DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 2-24 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 29 October 2021, 10 February 2022 (2), and 02 March 2022 have been acknowledged and considered by the Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 2-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Applications No. 17/514,650, 17/478,793, and 17/031,749 (reference applications).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the sets of claims recite a neuromodulation system comprising at least one stimulus electrode, at least one sense electrode, measurement circuitry for measuring a neural response, and a processor configured to compare neural responses to stimuli intensity to generate a neural response growth curve, determine a minimum stimulus intensity at which an evoked response arises, and provide the stimuli according to the minimum stimulus intensity.  Although not exhaustive, a brief matching of the pending claims to the claims of the reference applications is provided in the table below. 
Pending Claims
Application No. 17/501,823
Reference Claims Application No. 17/514,650
Reference Claims Application No. 17/478,793
Reference Claims Application No. 17/031,749
2
2, 5, 9
1, 5
2, 14
3
10
6
17
4
2

2
5
4
7
16
6
9, 11

15
7
12


8
2

2
9


11
10
12†


11
16
8
20
12
18
10
27
13
19
11
28
14
2, 5, 9
12, 15
2, 14
15
10
16
17
16
2

2
17
4
17
16
18
9, 11

15

12


20
2

2
21


11
22
12†


23
5, 9
5
14
24
5, 9
15
14


†Specifically regarding claims 10 and 22, although the reference applications do not explicitly recite calculating the therapeutic stimulus intensity by multiplying the minimum stimulus intensity by a scaling factor, the Examiner respectfully submits that, in order to arrive at an optimum stimulus intensity, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to adjust the stimulus intensity as desired, for example by using a ratio or scaling factor.  
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 2-24 would be allowable if the double patenting rejections noted above were overcome. 
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art of record does not disclose or suggest the limitations of “a processor configured to: compare each of a plurality of measured neural responses to a respective stimulus intensity to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of neural response intensity to stimulus intensity, wherein the determined characteristic of the growth curve is a 
Bradley describes an implantable device for managing pain by applying a neural stimulus ([0007]), including a stimulation electrode for providing stimulation to electrically excitable tissue in the dorsal column of a patient ([(0012]), measurement circuitry for measuring a neural response sensed at a sense electrode and evoked in response to the stimulus ([0066]), a processor configured to set a threshold for the delivered stimuli based on the measured neural response (figure 6 and corresponding description, for example [0066] - [0068]), and wherein the stimulus source is configured to provide the stimuli according to the threshold ([O066] - [0068]).  However, Bradley does not disclose or suggest using a neural response growth curve or any curve that could be considered analogous to a neural response growth curve as recited in the pending claims. As a result, Bradley also does not disclose or suggest comparing each of a plurality of measured neural responses to a respective stimulus intensity to determine a characteristic of a neural response growth curve, wherein the neural response growth curve is a relation of a neural response intensity to a stimulus intensity, and providing the stimulus according to the minimum stimulus intensity at which an evoked response arises.  

The Examiner respectfully submits that, due to the specificity of the steps recited in the pending claims, the prior art does not provide the requisite teaching, suggestion, and motivation to obviate the pending claims. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792